DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the restriction/election requirements filed on 1/14/2022 with the election without traverse of Group 1 and Species A directed to claims 1-10, 13, and 15-19 and Figures 1A-2C and Figure 6 are acknowledged by the examiner.
Claims 1-20 are pending. 
Claims 11-12,14, and 20 are withdrawn from the restriction/election requirement.
Claims 1-10, 13, and 15-19 are examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) and as being anticipated by Bujanda (WO 2019/161232 A1).

Regarding claim 1, Bujanda discloses an apparatus for enabling correct posture of a user (100, see Abstract and [0006],[0223] and Figs 1-73), comprising: 
(i) a first wearable harness, wherein, when worn by the user, the first wearable harness is proximate to a hip section of the user (hip strap harness and lower anchor member 110 as best seen in Figs 2,3, 15-16, 21 is located relative to the users hips when in use; [0101]-[0107], [0233]);
(ii) a second wearable harness, wherein, when worn by the user, the second wearable harness is proximate to shoulder blades of the user (shoulder straps and upper anchor member 110 as best seen in Figs 2,3,15-16, 21 is located relative to the users shoulder blades when in use; [0101]-[0107], [0233]); 
(iii) a strap element connecting the first wearable harness to the second wearable harness (150,190 see Figs as best seen in Figs 2,3,15-16, 21, 34a-c connects the first and second wearable harness when in use; [0095]-[0100],[0233],[0241]); 
(iv) at least one length adjusting element (120,ratcheting system such as Boa, see Figs 2-3,9-10, and 15-16, 34a-c and [0241],[0095]-[0100] and [0112]-[0119]; 120,ratcheting system such as Boa is an actuator capable of controlling the length of strap element 150,190 when in use; [0095]-[0100] and [0112]-[0119],[0233],[0241]), wherein the at least one length adjusting element adjusts a length of the strap element defined by a distance between the first wearable harness and the second wearable harness ([0095]-[0100] and [0112]-[0119], [0241]); and 
wherein the at least one length adjusting element is affixed to at least one of the first wearable harness and the second wearable harness (120,ratcheting system such as Boa is affixed to the second wearable harness, see Figs 2-3,9-10, and 15-16, 34a-c).

Regarding claim 2, Bujanda further discloses the apparatus of claim 1, wherein the second wearable harness (shoulder straps and upper anchor member 110) comprises a first set of straps (the upper right and left shoulder straps of the shoulder straps, see annotated Fig 15 and Figs 2-3,9-10, and 15) and a second set of straps (the lower right and left shoulder straps of the shoulder straps, see annotated Fig 15 and Figs 2-3,9-10, and 15), wherein when worn by the user: the first set of straps extend from a first straps first end proximate the shoulder blades of the user, over trapezius muscles of the user, and to a first straps second end proximate a chest of the user (see annotated Fig 15 and [0241]), and the second set of straps extend from a second straps first end proximate the shoulder blades of the user, over a ribcage of the user, and to a second straps second end proximate the chest of the user (see annotated Fig 15 and [0241]).

    PNG
    media_image1.png
    688
    949
    media_image1.png
    Greyscale


Regarding claim 3, Bujanda further discloses the apparatus of claim 2, wherein the second wearable harness has the at least one length adjusting element mounted thereon and comprises a tightening device (120,ratcheting system such as Boa and its components, see Figs 2-3,9-10, and 15,34a-c and [0095]-[0100] and [0112]-[0119], [0241]) (examiner notes that applicant discloses in [0042] of their spec that “As illustrated in FIGS. 1b and 1c, the tightening device 140 that is considered as being a part of the length adjusting element 110 (or may be considered as being the length adjusting element 110 itself)” and as a result, examiner is thus interpreting the length adjusting element and the tightening device as being the same thing), and wherein when worn by the user, the tightening device is proximate the chest of the user (length adjusting element and tightening device are being interpreted as being the same and would thus be mounted on the second wearable harness and is proximate the chest of the user, see annotated Fig 15 and [0241]).

Regarding claim 4, Bujanda discloses the apparatus of claim 3, wherein the tightening device (120,ratcheting system such as Boa and its components, see Figs 2-3,9-10, and 15,34a-c and [0095]-[0100] and [0112]-[0119], [0241]) comprises at least one wire (120,ratcheting system such as Boa and its components are capable of comprising a wire, see Figs 2-3,9-10, and 15,34a-c and [0095]-[0100] and [0112]-[0119], [0241]), the at least one wire being embedded in each of the first set of straps of the second wearable harness (shoulder straps and upper anchor member 110 are capable of having the wire embeded, see Figs 2-3,9-10,15-16, 25a-c, [0301]), and a rotating spindle (dial of the ratcheting system, see Figs 15,25a-c, and 34a-c and [0301]) engaged with the at least one wire that when rotated in a first direction tightens the at least one wire, thereby shortening the length of the strap element (see Figs 15,25a-c, and 34a-c and [0095]-[0100] and [0112]-[0119], [0241]).


Regarding claim 10, Bujanda further discloses the apparatus of claim 1, wherein the strap element (150,190) comprises a first end segment configured to be attached to the first wearable harness (end of 150,190 located relative to the lower back and configured to attach to the first wearable harness), a second end segment configured to be attached to the second wearable harness (end of 150,190 located relative to the lower back and configured to attach to the first wearable harness), and a middle segment configured to span the user's back (150,190 is located spanning the users backs and thus has a ,middle segment that spans the user’s back when the device is in use, see Figs 2-3,9-10, and 15,21,25a-c,34a-c and [0095]-[0100] and [0112]-[0119], [0241]).

Regarding claim 13, Bujanda discloses the apparatus of claim 1, wherein each of the first wearable harness and the second wearable harness comprises at least one strap configured to attach the first wearable harness and the second wearable harness to the user 's body (first wearable harness, hip strap harness and lower anchor member 110, and second wearable harness, shoulder straps and upper anchor member 110, both comprise straps that are configured to attach to the user’s body as best seen in Figs 2,3,15-16, 21; [0101]-[0107], [0233]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bujanda (WO 2019/161232 A1), in view of Ingimundarson (US 2006/0135900 A1).

Regarding claim 5, Bujanda discloses the apparatus of claim 3.
Bujanda further discloses wherein the tightening device comprises: 
a rotating element having a plurality of teeth (120,ratcheting system such as Boa and its components is an element capable of rotating and having a plurality of teeth as it as capable of being a ratcheting system, see Figs 15-16, 34a-c [0241],[0098]-[0099]) (for purposes of compact prosecution, the examiner is interpreting the term “ratchet” to be defined as “a mechanism that consists of a bar or wheel having inclined teeth into which a pawl drops so that motion can be imparted to the wheel or bar, governed, or prevented and that is used in a hand tool (such as a wrench or screwdriver) to allow effective motion in one direction only” as referred to by the Merriam-Webster’s dictionary definition and is interpreting the ratcheting system as comprising a rotating gear with a plurality of teeth), wherein the rotating gear rotates in a first direction and a second direction (120,ratcheting system such as Boa and its components is an element capable of rotating in two directions being clockwise and counter-clockwise directions, [0241]); 
a drum attached to the rotating element (Figs 34a-c; [0098]-[0099]; rotating element is capable of having an additional element used to hold and receive a wire connected at one end to said additional element and connected at the other end to strap element 150,190); 
at least one wire embedded in each of the first set of straps of the second wearable harness (shoulder straps and upper anchor member 110 are capable of having the wire embeded, see Figs 2-3,9-10,15-16, 25a-c, [0301]), wherein the at least one wire is attached to the drum (Figs 34a-c 25a-b, [0301],[0241]); 
wherein the at least one wire wraps on to the drum when the drum rotates with the rotating gear in the first direction thereby tightening the at least one wire and shortening the length of the first set of straps (Figs 34a-c 25a-b, [0301],[0241]); 
wherein the at least one wire unwraps from the drum when the drum rotates with the rotating gear in the second direction thereby loosening the at least one wire and increasing the length of the first set of straps (Figs 34a-c 25a-b, [0301],[0241]); 
a pawl that engages the plurality of teeth due to a first force provided by a spring element (120,ratcheting system such as Boa and its components are capable of having these elements); and 
a lever connected to the pawl that disengages the pawl from the plurality of teeth when a second force acts on the lever that is greater than the first force (120,ratcheting system such as Boa and its components are capable of having these elements).
Although Bujanda discloses a tightening device capable of being a ratcheting system such as Boa [0241],[0301],[0095]-[0100],[0112]-[0119] Figs 34a-c 25a-b, for purposes of compact prosecution, Bujanda does not explicitly disclose the elements of the ratcheting system/ Boa system such as a rotating gear having a plurality of teeth, wherein the rotating gear rotates in a first direction and a second direction; a drum attached to the rotating gear; wherein the at least one wire is attached to the drum; wherein the at least one wire wraps on to the drum when the drum rotates with the rotating gear in the first direction; wherein the at least one wire unwraps from the drum when the drum rotates with the rotating gear in the second direction; a pawl that engages the plurality of teeth due to a first force provided by a spring element; and a lever connected to the pawl that disengages the pawl from the plurality of teeth when a second force acts on the lever that is greater than the first force. 
Ingimundarson teaches an analogous device in the art of providing a tensile force about the users anatomy (Figs 33-35, abstract [0184]-[0189]) having an analogous tightening device/ ratcheting system (98, Figs 33-35, [0184]-[0189] and [0214]-[0215]), wherein the ratcheting system comprises a rotating gear having a plurality of teeth (126, see Fig 33-35 [0189]), wherein the rotating gear rotates in a first direction and a second direction (126 is capable of rotating in a first and second direction to adjust tensioning [0187]-[0189]); a drum attached to the rotating gear (127, see Fig 33-35 [0189]); wherein the at least one wire (102, Fig 33-35 [0187]-[0189]) is attached to the drum ([0189]); wherein the at least one wire wraps on to the drum when the drum rotates with the rotating gear in the first direction ([0187]-[0189]); wherein the at least one wire unwraps from the drum when the drum rotates with the rotating gear in the second direction ([0187]-[0189]); a pawl (118, Figs 33-35, [0187]-[0189]) that engages the plurality of teeth due to a first force provided by a spring element (Figs 33-35 and [0184]-[0189] and [0214]-[0215]; pawl 118 engages with the plurality of teeth of rotating gear 126 in order to remain in tension; examiner notes that having the pawl of a ratcheting system being biased via a spring is well known in the art of ratcheting systems and is pointed out in another embodiment of Ingimundarson [0194]-[0195] and [0214]-[0215] thus  examiner contends that pawl 118 being biased would be obvious); and a lever connected to the pawl that disengages the pawl from the plurality of teeth when a second force acts on the lever that is greater than the first force (112 connects to 120 of pawl 118 where the user is capable of engaging and disengaging the pawl 118 form the rotating gear by providing force to lever 112 about slot 114, see Figs 33-35 and [0184]-[0189]) for the analogous purpose providing a tensile force ([0184]-[0189]). Examiner further notes that these components for ratcheting systems are well known in the art ([0184]-[0189] and [0214]-[0215]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tightening system of Bujanda to use the components of the tightening system as taught by Ingimundarson because they are commonly used and commercially known in the art in the manufacturing of ratcheting systems in order to provide an analogous tensile force that a user can manually adjust ([0184]-[0189] and [0214]-[0215]).

Regarding claim 6, Bujanda discloses the apparatus of claim 1.
Although Bujanda discloses a tightening device capable of being a ratcheting system such as Boa [0241],[0301],[0095]-[0100],[0112]-[0119] Figs 34a-c 25a-b, for purposes of compact prosecution, Bujanda does not explicitly disclose further comprising a locked position and an unlocked position, wherein in the locked position the length of the strap element is fixed, and wherein in the unlocked position the length of the strap element adjusts according to the distance between the first wearable harness and the second wearable harness.
Ingimundarson teaches an analogous device in the art of providing a tensile force about the users anatomy (Figs 33-35, abstract [0184]-[0189]) having an analogous tightening device/ ratcheting system (98, Figs 33-35, [0184]-[0189] and [0214]-[0215]) having components (rotating gear, lever, pawl, button, slot, see Figs 33-35), further comprising a locked position and an unlocked position (lever 112 when slides along slot 114 enables the tightening device 98 to be in a locked and unlocked position, see Figs 33-35 and [0184]-[0189]; Ingimundarson), wherein in the locked position the length of the strap element is fixed (when pawl 118 is engaged with the rotating gear 126, the strap element remains in a fixed length, see Figs 33-35 and [0184]-[0189]; Ingimundarson), and wherein in the unlocked position the length of the strap element adjusts according to the distance between the first wearable harness and the second wearable harness (when pawl 118 is disengaged with the rotating gear 126, cable 102 is free to be unwound from drum 127 enabling the strap element to be adjustable in length, see Figs 33-35 and [0184]-[0189]) for the analogous purpose providing a tensile force ([0184]-[0189]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tightening system of Bujanda to use the components of the tightening system as taught by Ingimundarson because they are commonly used and commercially known in the art in the manufacturing of ratcheting systems in order to provide and analogous tensile force and for enabling the device to be adjusted in a locked and unlocked position ([0184]-[0189]).

Regarding claim 7, the modified Bujanda discloses the apparatus of claim 6, wherein in the locked position, the strap element provides a tension force between the first wearable harness and the second wearable harness (the modified tightening system, Bujanda as modified by Ingimundarson, when in the locked position maintains the strap element in a fixed length as it is in tension and would thus provide tension between the first and second wearable harness), thereby forcing the user to maintain a correct alignment of a spine of the user when performing lifting exercises that require bending at knees of the user (lifting, [0006],[0223]; Bujanda).  

Regarding claim 8, the modified Bujanda discloses the apparatus of claim 6. 
As combined Ingimundarson further discloses wherein the apparatus is configured to switch between the locked position and the unlocked position (the modified tightening system, Bujanda as modified by Ingimundarson) by the user interacting with at least one of a dial, the lever, a button, or an actuator (see Figs 33-35 and [0184]-[0189]; Ingimundarson).
  
Regarding claim 9, the modified Bujanda discloses the apparatus of claim 6.
As combined Ingimundarson further discloses wherein in the unlocked position (the modified tightening system, Bujanda as modified by Ingimundarson), the strap element is configured to move freely when worn by the user (see Figs 33-35 and [0184]-[0189]; Ingimundarson).

Regarding claim 15, Bujanda discloses an apparatus for enabling correct posture of a user (100, see Abstract and [0006],[0223] and Figs 1-73), comprising: 
(i) a first wearable harness, wherein, when worn by the user, the first wearable harness is proximate to a hip section of the user (hip strap harness and lower anchor member 110 as best seen in Figs 2,3, 15-16, 21 is located relative to the users hips when in use; [0101]-[0107], [0233]);
(ii) a second wearable harness, wherein, when worn by the user, the second wearable harness is proximate to shoulder blades of the user (shoulder straps and upper anchor member 110 as best seen in Figs 2,3,15-16, 21 is located relative to the users shoulder blades when in use; [0101]-[0107], [0233]); 
(iii) a strap element connecting the first wearable harness to the second wearable harness (150,190 see Figs as best seen in Figs 2,3,15-16, 21, 34a-c connects the first and second wearable harness when in use; [0095]-[0100],[0233],[0241]); 
(iv) at least one length adjusting element (120,ratcheting system such as Boa, see Figs 2-3,9-10, and 15-16, 34a-c and [0241],[0095]-[0100] and [0112]-[0119]; 120,ratcheting system such as Boa is an actuator capable of controlling the length of strap element 150,190 when in use; [0095]-[0100] and [0112]-[0119],[0233],[0241]), wherein the at least one length adjusting element adjusts a length of the strap element defined by a distance between the first wearable harness and the second wearable harness ([0095]-[0100] and [0112]-[0119], [0241]); 
(v) wherein the second wearable harness (shoulder straps and upper anchor member 110) comprises a first set of straps (the upper right and left shoulder straps of the shoulder straps, see annotated Fig 15 and Figs 2-3,9-10, and 15) and a second set of straps (the lower right and left shoulder straps of the shoulder straps, see annotated Fig 15 and Figs 2-3,9-10, and 15), wherein when worn by the user (a) the first set of straps extend from a first straps first end proximate the shoulder blades of the user, over trapezius muscles of the user, and to a first straps second end proximate a chest of the user (see annotated Fig 15 and [0241]), and (b) the second set of straps extend from a second straps first end proximate the shoulder blades of the user, over a ribcage of the user, and to a second straps second end proximate the chest of the user (see annotated Fig 15 and [0241]);

    PNG
    media_image1.png
    688
    949
    media_image1.png
    Greyscale
 
(vi) wherein the second wearable harness comprises a tightening device (120,ratcheting system such as Boa and its components, see Figs 2-3,9-10, and 15,34a-c and [0095]-[0100] and [0112]-[0119], [0241]) (examiner notes that applicant discloses in [0042] of their spec that “As illustrated in FIGS. 1b and 1c, the tightening device 140 that is considered as being a part of the length adjusting element 110 (or may be considered as being the length adjusting element 110 itself)” and as a result, examiner is thus interpreting the length adjusting element and the tightening device as being the same thing) that comprises: 
(a) a rotating element having a plurality of teeth (120,ratcheting system such as Boa and its components is an element capable of rotating and having a plurality of teeth as it as capable of being a ratcheting system, see Figs 15-16, 34a-c [0241],[0098]-[0099]) (for purposes of compact prosecution, the examiner is interpreting the term “ratchet” to be defined as “a mechanism that consists of a bar or wheel having inclined teeth into which a pawl drops so that motion can be imparted to the wheel or bar, governed, or prevented and that is used in a hand tool (such as a wrench or screwdriver) to allow effective motion in one direction only” as referred to by the Merriam-Webster’s dictionary definition and is interpreting the ratcheting system as comprising a rotating gear with a plurality of teeth), wherein the rotating gear rotates in a first direction and a second direction (120,ratcheting system such as Boa and its components is an element capable of rotating in two directions being clockwise and counter-clockwise directions, [0241]); 
(b) a drum attached to the rotating element (Figs 34a-c; [0098]-[0099]; rotating element is capable of having an additional element used to hold and receive a wire connected at one end to said additional element and connected at the other end to strap element 150,190); 
(c) at least one wire embedded in each of the first set of straps of the second wearable harness (shoulder straps and upper anchor member 110 are capable of having the wire embeded, see Figs 2-3,9-10,15-16, 25a-c, [0301]), wherein the at least one wire is attached to the drum (Figs 34a-c 25a-b, [0301],[0241]); 
(I) wherein the at least one wire wraps on to the drum when the drum rotates with the rotating gear in the first direction thereby tightening the at least one wire and shortening the length of the first set of straps (Figs 34a-c 25a-b, [0301],[0241]); 
(II) wherein the at least one wire unwraps from the drum when the drum rotates with the rotating gear in the second direction thereby loosening the at least one wire and increasing the length of the first set of straps (Figs 34a-c 25a-b, [0301],[0241]); 
(d) a pawl that engages the plurality of teeth due to a first force provided by a spring element (120,ratcheting system such as Boa and its components are capable of having these elements); and 
(e) a lever connected to the pawl that disengages the pawl from the plurality of teeth when a second force acts on the lever that is greater than the first force (120,ratcheting system such as Boa and its components are capable of having these elements).
Although Bujanda discloses a tightening device capable of being a ratcheting system such as Boa [0241],[0301],[0095]-[0100],[0112]-[0119] Figs 34a-c 25a-b, for purposes of compact prosecution, xxx does not explicitly disclose the elements the ratcheting system/ Boa system such as a rotating gear having a plurality of teeth, wherein the rotating gear rotates in a first direction and a second direction; a drum attached to the rotating gear; wherein the at least one wire is attached to the drum; wherein the at least one wire wraps on to the drum when the drum rotates with the rotating gear in the first direction; wherein the at least one wire unwraps from the drum when the drum rotates with the rotating gear in the second direction; a pawl that engages the plurality of teeth due to a first force provided by a spring element; and a lever connected to the pawl that disengages the pawl from the plurality of teeth when a second force acts on the lever that is greater than the first force. 
Ingimundarson teaches an analogous device in the art of providing a tensile force about the users anatomy (Figs 33-35, abstract [0184]-[0189]) having an analogous tightening device/ ratcheting system (98, Figs 2-10, [0184]-[0189] and [0214]-[0215]), wherein the ratcheting system comprises a rotating gear having a plurality of teeth (126, see Fig 33-35 [0189]), wherein the rotating gear rotates in a first direction and a second direction (126 is capable of rotating in a first and second direction to adjust tensioning [0187]-[0189]); a drum attached to the rotating gear (127, see Fig 33-35 [0189]); wherein the at least one wire (102, Fig 33-35 [0187]-[0189]) is attached to the drum ([0189]); wherein the at least one wire wraps on to the drum when the drum rotates with the rotating gear in the first direction ([0187]-[0189]); wherein the at least one wire unwraps from the drum when the drum rotates with the rotating gear in the second direction ([0187]-[0189]); a pawl (118, Figs 33-35, [0187]-[0189]) that engages the plurality of teeth due to a first force provided by a spring element (Figs 33-35 and [0184]-[0189] and [0214]-[0215]; pawl 118 engages with the plurality of teeth of rotating gear 126 in order to remain in tension; examiner notes that having the pawl of a ratcheting system being biased via a spring is well known in the art of ratcheting systems and is pointed out in another embodiment of zzz [0194]-[0195] and [0214]-[0215] thus  examiner contends that pawl 118 being biased would be obvious); and a lever connected to the pawl that disengages the pawl from the plurality of teeth when a second force acts on the lever that is greater than the first force (112 connects to 120 of pawl 118 where the user is capable of engaging and disengaging the pawl 118 form the rotating gear by providing force to lever 112 about slot 114, see Figs 33-35 and [0184]-[0189]) for the analogous purpose providing a tensile force ([0184]-[0189]). Examiner further notes that these components for ratcheting systems are well known in the art ([0184]-[0189] and [0214]-[0215]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tightening system of Bujanda to use the components of the tightening system as taught by Ingimundarson because they are commonly used and commercially known in the art in the manufacturing of ratcheting systems in order to provide an analogous tensile force that a user can manually adjust ([0184]-[0189] and [0214]-[0215]).

Regarding claim 16, the modified Bujanda discloses the apparatus of claim 15.
As combined Ingimundarson further discloses further comprising a locked position and an unlocked position (lever 112 when slides along slot 114 enables the tightening device to be in a locked and unlocked position, see Figs 33-35 and [0184]-[0189]; Ingimundarson), wherein in the locked position the length of the strap element is fixed (when pawl 118 is engaged with the rotating gear 126, the strap element remains in a fixed length, see Figs 33-35 and [0184]-[0189]; Ingimundarson), and wherein in the unlocked position the length of the strap element adjusts according to the distance between the first wearable harness and the second wearable harness (when pawl 118 is disengaged with the rotating gear 126, cable 102 is free to be unwound from drum 127 enabling the strap element to be adjustable in length, see Figs 33-35 and [0184]-[0189]; Ingimundarson).  

Regarding claim 17, the modified Bujanda discloses the the apparatus of claim 16, wherein in the locked position, the strap element provides a tension force between the first wearable harness and the second wearable harness (the modified tightening system, Bujanda as modified by Ingimundarson, when in the locked position maintains the strap element in a fixed length as it is in tension and would thus provide tension between the first and second wearable harness), thereby forcing the user to maintain a correct alignment of a spine of the user when performing lifting exercises that require bending at knees of the user (lifting, [0006],[0223]; Bujanda).  

Regarding claim 18, the modified Bujanda discloses the apparatus of claim 16. 
As combined Ingimundarson further discloses wherein the apparatus is configured to switch between the locked position and the unlocked position (the modified tightening system, Bujanda as modified by Ingimundarson) by the user interacting with at least one of a dial, the lever, a button, or an actuator (see Figs 33-35 and [0184]-[0189]; Ingimundarson).
  
Regarding claim 19, the modified Bujanda discloses the apparatus of claim 16.
As combined Ingimundarson further discloses wherein in the unlocked position (the modified tightening system, Bujanda as modified by Ingimundarson), the strap element is configured to move freely when worn by the user (see Figs 33-35 and [0184]-[0189]; Ingimundarson).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7374523 B2, US 20150005685 A1, US 20130281901 A1, US 5466214, US 5259833, US 8147437 B2, US 20180160775 A1, US 20150007422 A1, US 20120167290 A1, US 20080182735 A1, US 1812529, US 0443204 are pertinent because the relate to the applicant’s invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/         Examiner, Art Unit 3786                                                                                                                                                                                               

/RACHAEL E BREDEFELD/         Supervisory Patent Examiner, Art Unit 3786